Exhibit 10.7

TAX MATTERS AGREEMENT

THIS TAX MATTERS AGREEMENT (this “Agreement”), is made as of August 10, 2020, by
and among Oak Street Health, Inc., a Delaware corporation (“OSH Inc.”), Oak
Street Health, LLC, an Illinois limited liability company (“OSH LLC”), Geoffrey
Price (the “Initial Partnership Representative”), OSH Management Holdings, LLC,
an Illinois limited liability company (“OSH MH LLC”), General Atlantic (OSH)
Interholdco L.P, a Delaware limited partnership (“GA Interholdco”), General
Atlantic (OSH) LLC, a Delaware limited liability company (“GA Blocker”), Quantum
Strategic Partners Ltd., a Cayman Islands exempted company (“QSP”), OSH
Investors, LLC, a Delaware limited liability company, and QSP OSH Holdings LLC,
a Delaware limited liability company (“Newlight Blocker” and, together with GA
Blocker, the “Sponsor Blockers”). Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in Exhibit H to the Master
Structuring Agreement dated as of the date hereof.

Each of the foregoing parties hereto is referred to individually as a “Party”
and collectively as the “Parties”.

RECITALS

WHEREAS, subject to the terms and conditions set forth in that certain
Contribution and Exchange Agreement attached to the Master Structuring Agreement
as Exhibit A (the “Contribution and Exchange Agreement”), each of QSP and GA
Interholdco (each such entity, a “Sponsor”) desires to contribute all of the
equity interests of Newlight Blocker and GA Blocker, respectively, held by each
such entity as applicable to OSH Inc. in exchange for the Exchange Shares as set
forth in the Contribution and Exchange Agreement (the “Contribution of Blocker
Interests to OSH Inc.”);

WHEREAS, immediately following the Contribution of Blocker Interests to OSH
Inc., subject to the conditions set forth in that certain Agreement and Plan of
Merger attached to the Master Structuring Agreement as Exhibit B (the “Company
Merger Agreement”), Merger Sub 1 desires to merge with and into OSH LLC (the
“Company Merger”), with OSH LLC continuing on as the surviving company following
such merger;

WHEREAS, immediately following the Company Merger, subject to the conditions set
forth in that certain Agreement and Plan of Merger attached to the Master
Structuring Agreement as Exhibit C (the “Management Merger Agreement”), Merger
Sub 2 desires to merge with and into OSH MH LLC (the “Management Merger”), with
OSH MH LLC continuing on as the surviving company following such merger;

WHEREAS, the Parties wish to (i) provide for the payment of Taxes, (ii) allocate
responsibility for, and cooperation in, the filing and defense of Tax Returns
and Tax Proceedings and (iii) provide for certain other matters relating to
Taxes.



--------------------------------------------------------------------------------

ARTICLE I

Definitions

Section 1.01    General. Capitalized terms used but not otherwise defined herein
shall have the meaning set forth in Exhibit H to the Master Structuring
Agreement dated as of the date hereof. Construction. When a reference is made in
this Agreement to an Article or Section, such reference shall be to an Article
or Section of this Agreement unless otherwise indicated. The table of contents
to this Agreement, and the Article and Section headings contained in this
Agreement, are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “or” is not exclusive. All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto unless otherwise defined herein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms. Unless otherwise specified, any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes, and
including all attachments thereto and instruments incorporated therein.
References to a person are also to its permitted successors and assigns.

ARTICLE II

Tax Representations

Section 2.01    Representations and Warranties.

(a)    GA Blocker hereby represents and warrants as follows:

(i)    GA Blocker is, and has been for its entire existence, classified as a
corporation for all relevant income tax purposes and has no election pending
with any Taxing Authority to change its income tax classification.

(ii)    GA Blocker has filed all Tax Returns required to be filed on or prior to
the date hereof (after taking into account all reasonable extensions) and has
timely paid all Taxes shown as due on such Tax Returns. All such Tax Returns
were filed in accordance with applicable Laws and are true, correct, and
complete in all material respect as to all matters relating to the Taxes shown
as payable.

(iii)    All Income Tax Returns filed by the GA Blocker (including any
information provided on an IRS Schedule K-1 or similar form provided under
applicable state and local Laws) were filed consistent with all tax information
provided to the GA Blocker by OSH LLC (including any information provided on an
IRS Schedule K-1 or similar form provided under applicable state and local
Laws). GA Blocker did not realize any material item of income prior to the
Contribution Date other than its allocable share of OSH LLC’s income.

 

2



--------------------------------------------------------------------------------

(iv)    GA Blocker is not liable for Taxes of any other Person (other than OSH
LLC) as a transferee or successor or as a result of being a member of a
combined, consolidated, unitary, or other affiliated group or any other
provision of Law. GA Blocker is not party to any tax sharing or other contract
that could obligate it to pay, indemnify or gross-up any other Person for Taxes
incurred by such Person.

(v)    GA Blocker has not received any notices from any Taxing Authority
proposing to conduct an audit, examination or other proceedings relating to its
Tax Returns or Taxes and no such audit, examination, or other proceeding is
currently in progress or pending.

(vi)    GA Blocker has not made any elections or adopted or changed any methods
of accounting that would result in the GA Blocker incurring any Taxes in periods
(or portions thereof) beginning after the Contribution Date relating to income
realized in a period ending prior to the Contribution Date.

(vii)    GA Blocker has paid sufficient estimated Taxes prior to the Closing, to
the extent required, such that it will not have any liability for any unpaid
Taxes shown on Tax Returns filed after the Closing Date for a Pre-Closing Tax
Period (assuming such Tax Returns are filed in accordance with the most recent
practices and procedures of the GA Blocker) or any liability for Taxes for the
pre-Closing portion of any Straddle Period on a Tax Return filed for a Straddle
Period after the Closing Date, except to the extent, if any, that the amount of
distributions made by OSH LLC to GA Blocker for any Pre-Closing Tax Period or
the pre-Closing portion of any Straddle Period were insufficient to pay such
estimated Taxes.

(b)    GA Interholdco hereby represents and warrants that:

(i)    Each debt instrument issued by GA Blocker (the “GA Blocker Debt”) is held
solely by GA Interholdco.

(ii)    No GA Blocker Debt is treated as issued for stock or securities which
trade on an “established securities market” within the meaning of Code
Section 1273(b)(3) and the applicable Treasury Regulations.

(iii)    GA Interholdco’s adjusted tax basis in each GA Blocker Debt instrument
for U.S. federal income tax purposes, and the fair market value of each GA
Blocker Debt instrument, is equal to (x) the principal of such GA Blocker Debt
instrument plus (y) any accrued but unpaid interest with respect to such GA
Blocker Debt instrument.

(c)    Newlight Blocker hereby represents and warrants as follows:

(i)    Newlight Blocker is, and has been for its entire existence, classified as
a corporation for all relevant income tax purposes and has no election pending
with any Taxing Authority to change its income tax classification.

 

3



--------------------------------------------------------------------------------

(ii)    Newlight Blocker has filed all Tax Returns required to be filed on or
prior to the date hereof (after taking into account all reasonable extensions)
and has timely paid all Taxes shown as due on such Tax Returns. All such Tax
Returns were filed in accordance with applicable Laws and are true, correct, and
complete in all material respect as to all matters relating to the Taxes shown
as payable.

(iii)    All Income Tax Returns filed by OSH Investors LLC, QSP OSH LLC, and
Newlight Blocker were filed consistent with all tax information provided to the
Newlight Blocker by OSH LLC (including any information provided on an IRS
Schedule K-1 or similar form provided under applicable state and local Laws).
Newlight Blocker did not realize prior to the Closing any material item or
income other than its allocable share of OSH LLC’s income.

(iv)    Newlight Blocker is not liable for Taxes of any other Person (other than
OSH LLC) as a transferee or successor or as a result of being a member of a
combined, consolidated, unitary, or other affiliated group or any other
provision of Law. Newlight Blocker is not party to any tax sharing agreement or
other contract that could obligate it to pay, indemnify or gross-up any other
Person for Taxes incurred by such Person.

(v)    Newlight Blocker has not received any notices from any Taxing Authority
proposing to conduct an audit, examination or other proceedings relating to its
Tax Returns or Taxes and no such audit, examination, or other proceeding is
currently in progress or pending.

(vi)     Newlight Blocker has paid sufficient estimated Taxes prior to the
Closing, to the extent required, such that it will not have any liability for
any unpaid Taxes shown on Tax Returns filed after the Closing Date for a
Pre-Closing Tax Period (assuming such Tax Returns are filed in accordance with
the most recent practices and procedures of the Newlight Blocker) or any
liability for Taxes for the pre-Closing portion of any Straddle Period on a Tax
Return filed for a Straddle Period after the Closing Date, except to the extent,
if any, that the amount of distributions made by OSH LLC to Newlight Blocker for
any Pre-Closing Tax Period or the pre-Closing portion of any Straddle Period
were insufficient to pay such estimated Taxes.

(vii)    Newlight Blocker has not made any elections or adopted or changed any
methods of accounting that would result in the Newlight Blocker incurring any
Taxes in periods (or portions thereof) beginning after the Contribution Date
relating to income realized in a period ending prior to the Contribution Date.

ARTICLE III

Tax Covenants

Section 3.01    Tax Returns.

(a)    OSH Inc. shall prepare (or cause to be prepared) and file (or cause to be
filed) all Tax Returns of OSH LLC and OSH MH LLC for any Pre-Closing Tax Period
or Straddle Period that are filed after the Contribution Date (after taking into
account all relevant extensions). All such Tax Returns shall be prepared in a
manner consistent with past practices of OSH LLC

 

4



--------------------------------------------------------------------------------

and OSH MH LLC, unless required by Law or as otherwise provided in this
Agreement. OSH Inc. shall provide a draft of the IRS Form K-1 for each Sponsor
Blocker to the Sponsors for the year including the Contribution Date no later
than thirty (30) days before the due date for such Tax Return (after taking into
account all appropriate extensions) for review and comment, and shall
incorporate all changes reasonably requested by a Sponsor that are provided to
OSH Inc. at least ten (10) days prior to such due date

(b)    OSH Inc. shall prepare (or cause to be prepared) and file (or cause to be
filed) all Tax Returns of each Sponsor Blocker for any Pre-Closing Tax Period or
Straddle Period that are filed after the Contribution Date (after taking into
account all relevant extensions). All such Tax Returns shall be prepared in a
manner consistent with the past practice of the applicable Sponsor Blocker,
unless required by Law or to conform to the IRS Form K-1 (or other information)
provided as part of the filing of the Income Tax Returns (or a request for an
administrative adjustment) for OSH LLC. OSH Inc. shall provide a draft of the
IRS From 1120 for each Sponsor Blocker for the year including the Contribution
Date to the applicable Sponsor no later than thirty (30) days before the due
date for the applicable Tax Return (after taking into account all appropriate
extensions) for review and comment, and shall incorporate all changes reasonably
requested by such Sponsor that are provided to OSH Inc. at least ten (10) days
prior to such due date.

(c)    OSH Inc. may, in its sole determination, file, or cause OSH LLC or OSH MH
LLC, as applicable, to file an amended Tax Return (or a request for an
administrative adjustment) for any period or otherwise refile a Tax Return of
OSH LLC or OSH MH LLC for any period; provided that for any Flow-Through Income
Tax Return for OSH LLC and OSH MH LLC, OSH Inc. shall not (and shall not allow
OSH LLC or OSH MH LLC to) amend any such Tax Return (or a request for an
administrative adjustment) for a Pre-Closing Tax Period without the prior
written consent of the Partnership Representative (which shall not be
unreasonably withheld, delayed, or conditioned; provided, however, that the
Partnership Representative shall be required act in accordance with the
provisions of Section 9.1 of the OSH LLC Agreement ). Prior to the applicable
Indemnification Termination Date, unless required by law, OSH Inc. may not file,
or cause to be filed, an amended Tax Return for any Sponsor Blocker for any
Pre-Closing Tax Period or otherwise refile a Tax Return of any Sponsor Blocker
for any Pre-Closing Tax Period which, in each case, shows, or is reasonably
likely to result in, a Sponsor Blocker incurring a GA Blocker Indemnified Tax or
a Newlight Blocker Indemnified Tax without the prior written consent of GA
Interholdco or QSP, as applicable, such consent not to be unreasonably withheld,
conditioned or delayed. To the extent that an amended Tax Return is required
under applicable Law to be filed with respect to any Sponsor Blocker for a
period ending on or before the Closing Date that shows, or is reasonably likely
to result in, a GA Blocker Indemnified Tax or a Newlight Blocker Indemnified
Tax, OSH, Inc. shall provide a copy of such amended Tax Return to the applicable
Sponsor for the Sponsor’s review and comment at least thirty (30) days before
the amended Tax Return is intended to be filed with the applicable Taxing
Authority, and shall incorporate all reasonable comments provided by the
applicable Sponsor at least ten (10) days before the amended Tax Return is
intended to be filed with the applicable Taxing Authority.

(d)    For purposes of determining the income, profit, loss, deduction or any
other items allocable to the holders of interests for any taxable period of OSH
LLC and OSH MH LLC that does not otherwise terminate at the end of the day on
the Contribution Date, OSH Inc. shall

 

5



--------------------------------------------------------------------------------

cause OSH LLC and OSH MH LLC to use the interim closing of the books method
under Section 706 and the Treasury Regulations thereunder (or any similar
provision of state, local or non-U.S. Tax Law). OSH Inc. shall cause OSH LLC and
OSH MH LLC to make an election under Section 754 of the Code for the year
including the Contribution Date.

(e)    QSP shall prepare (or caused to be prepared) and timely file (or caused
to be timely filed) all Tax Returns of OSH Investors, LLC and QSP OSH LLC and
timely pay all Taxes shown as due on such Tax Returns. To the extent that any
such Tax Returns could have any impact on the Taxes payable by the Newlight
Blocker, such Tax Returns shall be prepared consistent with the past practices
and procedures of OSH Investors, LLC and QSP OSH LLC (except as precluded by
applicable Laws) and consistently with any Tax information provided by OSH LLC
(including on an IRS Schedule K-1). Except as necessary to conform to an amended
IRS Schedule K-1 (or similar form for state income tax purposes) received from
OSH LLC, or to conform an administrative adjustment initiated by OSH LLC, QSP
shall not file, or allow OSH Investors, LLC or QSP OSH LLC to file, an amended
Tax Return (or a request an administrative adjustment) for any Pre-Closing Tax
Period or Straddle Period that could affect any Taxes payable by the Newlight
Blocker without the prior written consent of OSH Inc. (which shall not be
unreasonably withheld, delayed, or conditioned).

Section 3.02    Payment of Taxes/Tax Refunds/Tax Indemnity.

(a)    Subject to the indemnification rights provided under Sections 3.02(c),
OSH Inc. shall cause each Sponsor Blocker, OSH LLC, and OSH MH LLC to timely pay
all Taxes that are due and payable by any such entity (whether or not shown on a
Tax Return or assessed by a Taxing Authority) after the Contribution Date.

(b)    All refunds of Taxes (or rights with respect to any similar Tax assets)
of any Sponsor Blocker, OSH LLC or OSH MH LLC shall be for the sole benefit of
these respective entities and neither Sponsor Blocker, OSH LLC, OSH MH LLC or
OSH Inc. shall have any obligation to pay such refund (or amounts determined
with reference to such refund) to any Party under this Agreement or any former
shareholder or member; provided that, any refund of a Tax of a Sponsor Blocker
with respect to a Pre-Closing Tax Period and that was originally paid by a
Sponsor Blocker prior to the Contribution Date (or which was actually
indemnified by a Sponsor pursuant to this Agreement) and which is received from
the applicable Taxing Authority prior to the applicable Indemnification
Termination Date shall be for the sole benefit of the applicable Sponsor. To the
extent a Sponsor Blocker (or any of its Affiliates) receives a refund of Taxes
that is for the sole benefit of a Sponsor pursuant to this Section 3.02(b), the
Sponsor Blocker shall pay such refund of Tax to the applicable Sponsor within
thirty (30) days receipt from the applicable Taxing Authority (net of any Taxes
payable by the Sponsor Blocker of any its Affiliates with respect to such refund
and any reasonable out of expenses incurred by the Sponsor Blocker or its
Affiliates to obtain such refund)

(c)    Subject to the limitations in the next sentence, GA Interholdco shall
indemnify OSH Inc. and its subsidiaries for (i) all GA Blocker Indemnified
Taxes, and (ii) all reasonable out of pocket costs and expenses of contesting
any audit or other Tax Proceeding that would result in the imposition of a GA
Blocker Indemnified Tax. GA Interholdco shall not be obligated to provide any
indemnification pursuant to this Section 3.02(c) following the applicable

 

6



--------------------------------------------------------------------------------

Indemnification Termination Date; provided, however, that if a claim for
indemnification pursuant to this Section 3.02(c) is made in accordance with
Section 3.02(e) prior to the applicable Indemnification Termination Date, GA
Interholdco’s obligations to indemnify pursuant to Section 3.02(c) with respect
to such claim (plus any claim for costs and expenses that are related to such
claim, any claim for Taxes in the form of interest or penalties related to such
timely claim, and any claim for other Taxes that could result from any
adjustment required under applicable Law to conform to any adjustment giving
rise to the claim) shall survive until all such claims are fully resolved.

(d)    Subject to the limitations in the next sentence, QSP shall indemnify OSH
Inc. and its subsidiaries for (i) all Newlight Blocker Indemnified Taxes, and
(ii) all reasonable out of pocket costs and expenses of contesting any audit or
other Tax Proceeding that would result in the imposition of a Newlight Blocker
Indemnified Tax. QSP shall not be obligated to provide any indemnification
pursuant to this Section 3.02(d) following the applicable Indemnification
Termination Date; provided, however, that if a claim is made for indemnification
pursuant to this Section 3.02(d) in accordance with Section 3.02(e) prior to the
applicable Indemnification Termination Date, QSP’s obligations to indemnify
pursuant to Section 3.02(d) with respect to such claim (plus any claim for costs
and expenses that are related to such claim, any claim for Taxes in the form of
interest or penalties related to such claim, and any claim for any other Taxes
that could result from any adjustment required under applicable Law to conform
to any adjustment giving rise to the claim) shall survive until all such claims
are fully resolved.

(e)    No claim for indemnification can be made with respect to any Tax unless
such claim is (i) based on a notice of proposed or final adjustment, a notice of
proposed or final assessment, a notice of deficiency, a notice for the payment
of a Tax, or other similar noticed issued by a Tax Authority, in each case,
actually issued or which which proper representatives of the the Taxing
Authority have stated will be issued; (ii) relates to Taxes arising from an
ongoing Tax Proceeding; or (iii) is with respect to a Tax shown as due on a Tax
Return (including an amended Tax Return) that was either filed prior to the
Contribution Date or was prepared and filed in accordance with this Agreement.

Section 3.03    Intended Tax Treatment.

(a)    Each of the Parties intends to treat (i) the contribution of Contributed
Interests in exchange for the Exchange Shares, (ii) the Company Merger,
(iii) the Management Merger and (iv) the IPO by OSH Inc., collectively, as a
transaction governed under Section 351 of the Code (the “Intended Tax
Treatment”). Each of the Parties agrees to file all applicable Tax Returns
consistent with the Intended Tax Treatment unless precluded by a change in
applicable Law.

(b)    Each Party to this Agreement represents that it has no plan or intention
to sell, exchange or otherwise dispose of any Exchange Shares, or Common Stock,
as applicable, received pursuant to the contribution of Contributed Interests in
exchange for the Exchange Shares, the Company Merger, or the Management Merger,
as applicable, directly or indirectly (including by derivative transactions such
as an equity swap which would have the economic effect of a transfer of
ownership), except to the extent that any such disposition would not affect the
Intended Tax Treatment; provided, that, the parties acknowledge that QSP’s
planned contribution of Exchange Shares to NewLight Harbour Point SPV LLC would
not affect the Intended Tax Treatment.

 

7



--------------------------------------------------------------------------------

(c)    GA Interholdco and the GA Blocker and OSH, Inc. agree that the
capitalization the GA Blocker in order to remove a portion of the outstanding
debt prior to the contribution of the Interests pursuant to Section 1 of the
Contribution and Exchange Agreement is intended to effected by a contribution of
such debt to the capital of the GA Blocker in a transaction described in
Section 108(e)(6) of the Code and is intended to treated as either (or both) a
contribution governed by Section 351 of the Code or a reorganization under
Section 368 of the Code. GA Interholdco and GA Blocker and OSH, Inc. shall file
all Tax Returns consistent with such tax treatment unless precluded by a change
in applicable Law.

Section 3.04    Tax Sharing Agreements. All Tax sharing, indemnification and
similar agreements, written or unwritten, as between the Sponsor Blockers and
another Party (other than this Agreement), shall be or shall have been
terminated in a tax-free manner no later than the Contribution Date and, after
the Contribution Date, neither Sponsor Blocker shall have any further rights
under any such Tax sharing, indemnification or similar agreement.

Section 3.05    Cooperation. Each of the applicable Parties shall (i) assist in
the preparation and timely filing of any Tax Return filed pursuant to this
Article III; (ii) assist in any audit or other Tax Proceeding with respect to
Taxes or Tax Returns of the applicable Party pursuant to Article III; (iii) make
available any information, records, or other documents relating to any Taxes or
Tax Returns of the applicable Party (or that could affect the Taxes payable by
another Party); and (iv) provide any information necessary or reasonably
requested to allow the applicable Party to comply with any information reporting
or withholding requirements contained in the Code or other applicable Laws or to
compute the amount of payroll or other employment Taxes due with respect to any
payment made in connection with this Agreement.

ARTICLE IV

Tax Proceedings

Section 4.01    Notification of Tax Proceedings.

(a)    To the extent that any Tax Proceeding is commenced relating to any
Flow-Through Income Tax Return of OSH LLC or OSH MH LLC for a period ending on
or before the Closing Date or Straddle Period, OSH Inc. shall promptly notify
the Partnership Representative in writing and thereafter shall promptly forward
or make available to the Partnership Representative copies of material notices
and communications relating to such Tax Proceeding.

(b)    To the extent that, prior to the Indemnification Termination Date, any
Tax Proceeding is commenced relating to any Tax Return of the Sponsor Blocker
for a period ending on or before the Closing Date or Straddle Period, OSH Inc.
shall promptly notify the applicable Sponsor in writing. No delay or failure to
provide such notice shall reduce the obligations of the Sponsors under
Section 3.02 except to the such failure or delay actually prejudices the
applicable Sponsor.

 

8



--------------------------------------------------------------------------------

Section 4.02    Tax Proceeding Procedures

(a)    Sponsor Blockers. Prior to the applicable Indemnification Termination
Date, upon timely notice to the OSH, Inc., the applicable Sponsor shall have the
right (at its sole cost and expense) to assume control of any Tax Proceedings of
any Tax Return or Taxes of any Sponsor Blocker for any period ending on or prior
to the Contribution Date to the extent it could reasonably be expected to result
in GA Blocker Indemnified Taxes or Newlight Blocker Indemnified Taxes and, with
the prior written consent of OSH, Inc. (which shall not be unreasonably
withheld, delayed, or conditioned), shall have the right to settle or otherwise
resolve any adjustment that is proposed, asserted or assessed with respect to
any Sponsor Blocker in connection with such Tax Proceedings; provided that if
the Sponsor Blocker assumes control, it shall keep OSH Inc. reasonably informed
regarding the status of such Tax Proceeding, defend such Tax Proceeding in good
faith, and allow OSH Inc. to participate in any such proceeding at its own
expense. In the event that the applicable Sponsor does not assume control of a
Tax Proceeding relating to any Tax Return or Taxes of any Sponsor Blocker for
any period ending on or prior to the Closing Date, and for all periods prior to
the Sponsor Blocker claiming control of any such Tax Proceeding as provided in
the prior sentence, OSH Inc. shall assume control of such Tax Proceeding (and
any Tax Proceeding relating to Tax Returns or Taxes of a Sponsor Blocker that
the Sponsor cannot assume control pursuant to the prior sentence), provided,
however, that OSH Inc. may not settle (or allow the settlement of) any Tax
Proceeding relating to a Tax Return or Taxes of a Sponsor Blocker for a
Pre-Closing Tax Period to the extent it could give rise to GA Blocker
Indemnified Taxes or Newlight Blocker Indemnified Taxes for which
indemnification is still available under Section 3.02 without the prior written
consent of the applicable Sponsor (such consent not to be unreasonably withheld,
conditioned or delayed).

(b)    OSH MH LLC and OSH LLC.

(i)    The Partnership Representative shall be entitled to represent the
interests of OSH LLC and OSH MH LLC in connection with any Tax Proceeding
regarding the Flow-Through Income Tax Returns of OSH LLC and OSH MH LLC for any
year ending before the Contribution Date (a “Flow-Through Income Tax
Proceeding”) and to retain counsel or other tax advisors of the Partnership
Representative’s choosing in connection with a Flow-Through Income Tax
Proceeding. The Partnership Representative shall keep OSH Inc. reasonably
informed regarding a Flow-Through Income Tax Proceeding and allow OSH Inc. (and
its counsel) to review and comment on any material to be submitted to the
applicable Taxing Authority. The Partnership Representative shall consider in
good faith any comments that OSH Inc. (or its counsel) makes to any submissions
or other items to be provided to the applicable Taxing Authority. The
Partnership Representative shall be entitled to make any elections in connection
any Flow-Through Income Tax Proceeding (including the option (but not the
obligation) to timely elect to “push out” any imputed underpayments under
Section 6226 of the Code (and any similar provisions under state or local Law))
(a “Push-Out Election”). The Partnership Representative shall be entitled to
settle or otherwise resolve any adjustment that is proposed, asserted or
assessed in connection with a Flow-Through Income Tax Proceeding; provided that
if OSH Inc. or its Affiliates are to incur a majority of the Taxes resulting
from such settlement or resolution, the Partnership Representative shall obtain
the prior written consent of the OSH Inc. (which shall not be unreasonably
withheld, delayed, or conditioned) prior to entering into the settlement or
other resolution.

 

9



--------------------------------------------------------------------------------

(ii)    OSH Inc. and the Partnership Representative shall jointly control any
Tax Proceeding regarding any Flow-Through Income Tax Return of OSH LLC and OSH
MH LLC for a Straddle Period (a “Straddle Tax Proceeding”) and shall work in
good faith to allocate such control so that OSH Inc. controls the portion of the
Straddle Tax Proceeding relating to the portion of the Straddle Period beginning
after the Contribution Date and the Partnership Representative controls the
portion of the Straddle Proceeding for the portion of the Straddle Period ending
on the Contribution Date. OSH Inc. and the Partnership Representative shall only
be entitled to make any elections in connection with any Straddle Tax Processing
(including a Push-Out Election) with the other parties prior written consent
(which shall not be unreasonably withheld, delayed, or conditioned); provided if
OSH Inc. or its affiliates are to incur all (or substantially all) of the Taxes
resulting from such election, no consent shall be required from the Partnership
Representative and the Partnership Representative shall take all actions
requested by OSH Inc. to timely make the election requested by OSH Inc. OSH Inc.
and the Partnership Representative shall not settle or otherwise resolve, or
allow OSH LLC or OSH MH LLC to settle or resolve, any adjustment that is
proposed, asserted, or assessed in connection with a Straddle Tax Proceeding
without the other Parties’ prior written consent (which shall not be
unreasonably withheld, delayed, or conditioned); provided that if OSH Inc. or
its affiliates are to incur all (or substantially all) of the Taxes resulting
from such settlement or other resolution, no consent shall be required from the
Partnership Representative and the Partnership Representative shall take all
actions requested by OSH Inc. to timely settle or resolve the matter on the
terms requested by OSH Inc.

(iii)    OSH LLC and OSH MH LLC shall reimburse the Partnership Representative
for all reasonable out of pocket expenses or costs that the Partnership
Representative incurs in representing the interests of OSH LLC or OSH MH LLC in
connection with any Flow-Through Income Tax Proceeding or Straddle Tax
Proceeding.

(iv)    OSH Inc. shall control all other Tax Proceedings in respect of any Tax
Return or Taxes of OSH LLC that is not a Flow-Through Income Tax Proceeding or a
Straddle Tax Proceeding.

(c)    Partnership Representatives for OSH LLC and OSH MH LLC.

(i)    The Partnership Representative shall be named on any Tax Return (or in
connection with any Tax Proceedings) as the “partnership representative” under
the Partnership Tax Audit Rules (and the “tax matters partner” or other similar
representative as provided under state or local income tax laws) with respect to
any applicable Flow-Through Income Tax Return of OSH LLC and OSH MH LLC for any
year ending before (or including) the Contribution Date.

(ii)    If the Initial Partnership Representative (or other person acting as the
Partnership Representative under this Agreement) is unable or unwilling to
perform (or continue to perform) its duties as a “partnership representative”
under the Partnership Tax Audit Rules (or as “tax matters partner” or other
representative under state or local law) on behalf of OSH LLC or OSH MH LLC or
to otherwise act as the Partnership Representative under this Agreement, then
OSH Inc. will name (or cause OSH LLC or OSH MH LLC to

 

10



--------------------------------------------------------------------------------

name) a successor individual who is permitted under applicable Law to act in
such capacity; provided, however, any succeeding individual is required to have
been a holder (directly or indirectly) of interests in OSH LLC or OSH MH LLC
prior to the Contribution Date and each successor individual is required to
execute the applicable documents to become a party to this Agreement in his or
her capacity as Partnership Representative. Each applicable Party shall
cooperate fully in naming the applicable successor to act as the “partnership
representative” for OSH LLC or OSH MH LLC under the Partnership Tax Audit Rules
or as a “tax matters partner” or other representative under applicable state or
local law.

(iii)    In connection with any action relating to a Flow-Through Income Tax
Proceeding or a Straddle Tax Proceeding that could reasonably be expected to
result in GA Blocker Indemnified Taxes, the Partnership Representative shall be
obligated to act in accordance with, and GA Holdco shall be entitled to the
rights provided them under, the provisions set forth in Section 9.1 of the OSH
LLC Agreement. In connection with any action relating to a Flow-Through Income
Tax Proceeding or a Straddle Tax Proceeding that could reasonably be expected to
result in Newlight Blocker Indemnified Taxes, the Partnership Representative
shall be obligated to act in accordance with, and QSP shall be entitled to the
rights provided them under, the provisions set forth in Section 9.1 of the OSH
LLC Agreement.

(d)    OSH Investors, LLC and QSP OSH LLC. QSP shall control any audit,
examination, or other proceeding relating to any Tax Return filed by OSH
Investors, LLC or QSP OSH LLC and shall pay all Taxes payable by OSH Investors,
LLC or QSP OSH LLC resulting from any such audit, examination or proceedings.
QSP shall be entitled to make (or caused to be made) all elections with respect
to any audit, examination, or proceeding with respect to any Tax Return filed by
OSH Investors, LLC or QSP OSH LLC and to settle or otherwise resolve (or caused
to be settled or otherwise resolved) any adjustment that is proposed, asserted,
or assessed with respect to any Tax Return filed by OSH Investors, LLC or QSP
OSH LLC; provided, that if any such election or settlement or resolution could
have an effect on the Taxes payable by the Newlight Blocker, QSP shall not, and
shall not allow OSH Investors, LLC or QSP OSH LLC (or the person acting as
“partnership representative” or “tax matters partner” for OSH Investors, LLC or
QSP OSH LLC) to make such election or enter into such settlement or resolution
without the prior written consent of OSH Inc. (which shall not be unreasonably
withheld, delayed, or conditioned); provided, further, however, the foregoing
proviso shall not apply to the extent the election (or settlement or resolution)
is necessary to conform to an election (or the settlement or other resolution of
any adjustment proposed, asserted, or assessed) made (or agreed to) in
connection with any Flow-Through Income Tax Proceeding or Straddle Tax
Proceeding.

ARTICLE V

Miscellaneous

Section 5.01    Further Assurances. Upon the request of any Party, each other
Party shall, at any time and from time to time, without further consideration,
execute, deliver and perform or

 

11



--------------------------------------------------------------------------------

cause the execution, delivery and performance of, as applicable, any and all
documents, agreements, certificates, and instruments, and take or cause to be
taken, as applicable, such other actions as any other Party may reasonably
require to carry out the intent of this Agreement and comply with the terms of
this Agreement.

Section 5.02    Survival. All of the provisions of this Agreement shall survive
and continue to be in full force and effect until fully performed; provided,
however, the representations and warranties in Section 3.01 and Section 3.02
shall not survive after the Contribution Date.

Section 5.03    Entire Agreement. This Agreement, the Exhibits hereto, the
Ancillary Agreements and other documents referred to herein shall constitute the
entire agreement between the Parties with respect to the subject matter hereof
and shall supersede all other prior negotiations, agreements and understandings,
whether written or oral, among the Parties with respect to the subject matter of
this Agreement. Except as otherwise expressly provided herein, in the case of
any conflict between the terms of this Agreement on the one hand, and the terms
of any other Ancillary Agreement, the OSH LLC Agreement, and/or OSH MH LLC
Agreement on the other hand, the terms of this Agreement shall control.

Section 5.04    Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the successors and permitted assigns of each of
the Parties.

Section 5.05    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute the same instrument. This Agreement may be executed by electronic
transmission (including by .pdf) and such execution shall have the same force
and effect as manually executed counterparts.

Section 5.06    Amendment. This Agreement may not be altered, modified, changed
or amended, in whole or in part with respect to any Party, except by a written
instrument signed by each such affected Party and, if applicable, authorized by
each such Party’s board of directors, board of managers, managing member or
general partner, as the case may be.

Section 5.07    Dispute Resolution. Subject to the terms and conditions of this
Agreement in the event of any dispute between the Parties as to any matter
covered under this Agreement, the Parties shall appoint a tax specialist from a
nationally recognized independent public accounting firm (an “Accounting Firm”)
to resolve such dispute. In this regard, the Accounting Firm shall make
determinations with respect to the disputed items based solely on
representations made by the Sponsor Blockers and OSH LLC and OSH MH LLC and
their respective representatives, and not by independent review, and shall
function only as an expert and not as an arbitrator and shall be required to
make a determination in favor of one Party only. The Parties shall require the
Accounting Firm to resolve all disputes no later than thirty (30) days after the
submission of such dispute to the Accounting Firm and agree that all decisions
by the Accounting Firm with respect thereto shall be final and conclusive and
binding on the Parties. The Accounting Firm shall resolve all disputes in a
manner consistent with this Agreement. The Parties shall require the Accounting
Firm to render all determinations in writing and to set forth, in reasonable
detail, the basis for such determination. The fees and expenses of the
Accounting Firm shall be borne equally by the Parties.

 

12



--------------------------------------------------------------------------------

Section 5.08    No Third Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended to or shall confer upon any Person (other than the
Parties and their respective successors and permitted assigns) any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement, and no Person shall be deemed a third party beneficiary under
or by reason of this Agreement.

Section 5.09    Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party who is, or is to be, thereby aggrieved will have the right
to specific performance and injunctive or other equitable relief in respect of
its rights under this Agreement, in addition to any and all other rights and
remedies at Law or in equity. The Parties agree that the remedies at Law for any
breach or threatened breach, including monetary damages, are inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at Law would be adequate is waived. Any requirements
for the securing or posting of any bond with such remedy are waived by each of
the Parties to this Agreement.

Section 5.10    Interpretation. The Parties have participated jointly in the
negotiation and drafting of this Agreement, and in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provisions of this Agreement.

Section 5.11    Confidentiality. Each of the Parties hereto shall hold and cause
its directors, officers, employees, advisors and consultants to hold in strict
confidence, unless compelled to disclose by judicial or administrative process
or, in the reasonable opinion of its counsel, by other requirements of Law, all
information (other than any such information relating solely to the business or
affairs of such party) concerning the other Party hereto furnished it by such
other Party or its representatives pursuant to this Agreement (except to the
extent that such information can be shown to have been (1) in the public domain
through no fault of such Party or (2) later, pursuant to applicable Law,
acquired from other sources not under a duty of confidentiality by the Party to
which it was furnished), and no Party shall release or disclose such information
to any other Person, except its directors, officers, employees, auditors,
attorneys, financial advisors, bankers or other consultants who shall be advised
of and agree to be bound by the provisions of this 5.11. Each of the Parties
hereto shall be deemed to have satisfied its obligation to hold confidential
information concerning or supplied by the other Party if it exercises the same
care as it takes to preserve confidentiality for its own similar information.
Except as required by Law or with the prior written consent of the other Party,
all Tax Returns, documents, schedules, work papers and similar items and all
information contained therein, and any other information that is obtained by a
Party or any of its Affiliates pursuant to this Agreement, shall be kept
confidential by such Party and its Affiliates and representatives, shall not be
disclosed to any other Person and shall be used only for the purposes provided
herein. If a Party or any of its Affiliates is required by Law to disclose any
such information, such Party shall give written notice to the other Party prior
to making such disclosure.

Section 5.12    Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR
EACH OF THE PARTIES TO ENTER INTO THIS AGREEMENT (WITH EACH PARTY HAVING HAD
OPPORTUNITY TO CONSULT COUNSEL), EACH OF THE

 

13



--------------------------------------------------------------------------------

PARTIES EXPRESSLY AND IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR PROCEEDING ARISING
OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER TRANSACTION AGREEMENT,
REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION OR PROCEEDING, AND ANY ACTION OR
PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER TRANSACTION AGREEMENT SHALL BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

Section 5.13    Notices. All notices, requests, documents delivered, and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally, by facsimile transmission, mailed (first
class postage prepaid) or by electronic mail (“e-mail”) to the Parties at the
following addresses, facsimile numbers, or e-mail addresses:

Section 5.14    Effectiveness. This Agreement shall become effective upon the
Contribution Date.

Section 5.15    Severability. If one or more provisions of this Agreement are
found by a court or arbitrator of competent jurisdiction, or any governmental
authority with competent jurisdiction over the Parties to be illegal, invalid or
unenforceable, in whole or in part, the remaining terms and provisions of this
Agreement (including the remaining portion of a provision found to be illegal,
invalid or unenforceable in part) shall remain in full force and effect
disregarding such illegal, invalid or unenforceable provision or portion thereof
and such court, arbitrator or governmental authority shall be empowered to
modify such illegal, invalid or unenforceable provision or portion thereof to
the extent necessary to make this Agreement enforceable in accordance with the
intent and purposes of the Parties expressed in this Agreement to the fullest
extent practicable and as permitted by applicable Law.

Section 5.16    Headings. Headings used in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

Section 5.17    Affiliates. The Contributing Investors shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by their respective Affiliates.

Section 5.18    Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the internal Laws of the State of Delaware
without giving effect to any choice or conflict of Law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of Laws of any jurisdiction other than those of the State of
Delaware. Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby may be instituted exclusively
in the Chancery Court of the State of Delaware (or, in the event, but only in
the event, that such court does not have subject matter jurisdiction over such
action or proceeding, the Superior Court of the State of Delaware or the United
States District Court for the District of Delaware). Service of process,
summons, notice or other document by mail to such Party’s principal office shall
be effective service of process for

 

14



--------------------------------------------------------------------------------

any suit, action or other proceeding brought in any such court. The Parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding has been brought in an inconvenient forum.

The remainder of this page is intentionally left blank.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

CONTRIBUTING INVESTORS: GENERAL ATLANTIC (OSH) INTERHOLDCO L.P. By: General
Atlantic (SPV) GP, LLC, its General Partner By: General Atlantic LLC, its Sole
Member By:  

/s/ J. Frank Brown

Name:   J. Frank Brown Its:   Managing Director GENERAL ATLANTIC (OSH) LLC By:  

/s/ J. Frank Brown

Name:   J. Frank Brown Its:   Managing Director



--------------------------------------------------------------------------------

QUANTUM STRATEGIC PARTNERS LTD. By:  

/s/ Regan O’Neill

Name:   Regan O’Neill Its:   Attorney-in-Fact QSP OSH HOLDINGS LLC By:  

/s/ Regan O’Neill

Name:   Regan O’Neill Its:   Attorney-in-Fact

 

17



--------------------------------------------------------------------------------

OAK STREET HEALTH, INC. By:  

/s/ Robert Guenthner

Name:

  Robert Guenthner

Its:

  Chief Legal Officer OAK STREET HEALTH, LLC By:  

/s/ Robert Guenthner

Name:

  Robert Guenthner

Its:

  Chief Legal Officer OSH PARTNERSHIP REPRESENTATIVE By:  

/s/ Geoffrey Price

Name:

  Geoffrey Price

Its:

  Chief Operating Officer of OSH Inc. OSH MH PARTNERSHIP REPRESENTATIVE By:  

/s/ Geoffrey Price

Name:

  Geoffrey Price

Its:

  Chief Operating Officer of OSH Inc. OSH MANAGEMENT HOLDINGS, LLC By:  

/s/ Mike Pykosz

Name:

  Mike Pykosz

Its:

  Chief Executive Officer

 

18